DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s amendment filed on 6/22/2021 has been entered.  Claims 1, 11, 12 and 19 have been amended.  Claims 4-5 have been cancelled.  Claims 1, 3, 9, 11-12, 18-19 and 21-31 remain pending in the application.

Response to Arguments
Applicant’s arguments submitted on 6/22/2021 have been fully considered and are persuasive.  The rejections of claims 1, 3, 9, 11-12, 18-19 and 21-31 have been withdrawn. 

Allowable Subject Matter
Claims 1, 3, 9, 11-12, 18-19 and 21-31 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or reasonably suggest a method comprising:
providing a biological sample on a swab;

substantially continuously rotating said swab whilst directing said spray of charged droplets onto said surface of said swab in order to generate analyte ions from different portions of said biological samples on said swab and/or substantially continuously translating and/or oscillating said swab in a direction of an axial length of said swab whilst directing said spray of charged droplets onto said surface of said swab in order to generate analyte ions from different portions of said biological sample on said swab;
mass analyzing and/or ion mobility analyzing said analyte ions or ions derived from said analyte ions to obtain mass spectrometric data and/or ion mobility data; and 
analyzing said mass spectrometric data and/or ion mobility data so as to identify the presence of one or more viruses in the sample.
The claims in the instant application are deemed to be directed to a nonobvious improvement over the prior art of record, particularly Wu (US 2008/0073503), who teaches a ion mobility spectrometry system for analyzing a sample on a swab, wherein the swab is directed into a desorption chamber then sent into an analyzer; however Wu fails to explicitly teach that a spray of charged droplets is directed onto a surface of the swab in order to generate a plurality of analyte ions, nor that the swab is rotated or translated or oscillated while the spray of charged droplets are directed onto the surface of the swab in order to generate analyte ions from different portions 
Furthermore, Vircks (Kyle E. Vircks et al, “Rapid screening of synthetic cathinones as trace residues and in authentic seizures using a portable mass spectrometer equipped with desorption electrospray ionization”, Rapid Communications in Mass Spectrometry, vol. 26, no. 23, 15 December 2012, pages 2665-2672, XP55271053) teaches a Desorption Electrospray Ionization system that uses a swab to probe the surface of interest, directs a spray of charged droplets onto a surface of said swab in order to generate a plurality of analyte ions; however Vircks fails to teach that the swab is rotated or translated or oscillated while the spray of charged droplets are directed onto the surface of the swab in order to generate analyte ions from different portions of the swab, nor that the resulting data is used to identify the presence of one or more viruses in the sample.
In addition, Bernatchez (US 2010/0273666) teaches a system for analyzing would samples wherein a biological sample is provide on a swab, a desorption/ionization TOF mass spectrometer is used to identify the sample, and swab is rotated while the sample is obtained; however Bernatchez fails to teach that the swab is also rotated or translated or oscillated while the spray of charged droplets are directed onto the surface of the swab in order to generate analyte ions from different portions of the swab.
The primary reason for allowance of the claims is the combination of the method’s steps of providing a biological sample on a swab; directing a spray of charged droplets onto a surface of said swab in order to generate a plurality of analyte ions, wherein directing said spray of charged droplets onto said swab comprises ionizing said .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN C TSAI whose telephone number is (571)272-7438.  The examiner can normally be reached on Monday-Tuesday (8-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HSIEN C TSAI/Examiner, Art Unit 2881                                                                                                                                                                                                        
/ROBERT H KIM/Supervisory Patent Examiner, Art Unit 2881